Mr. Justice Hand delivered the opinion of the cburt: The only question raised and discussed in this court is the constitutionality of the act of May 15, 1903, (Hurd’s Stat. 1903, p. 447,) passed by the legislature after an opinion was filed by this court in Ogden Building and Loan Ass. v. Mensch, 196 Ill. 554, to legalize acknowledgments of deeds, mortgages and other instruments in writing made to corporations when the officer taking the acknowledgment was, at the time of taking the same, a stockholder in such corporation. The question here raised arises between the mortgagors and mortgagee, the rights of no other parties having intervened, as was the case in Steger v. Traveling Men’s Building and Loan Ass. 208 Ill. 236, and Fugman v. Jiri Washington Building and Loan Ass. 209 id. 176. In those cases, however, the question here raised was fully considered and decided, and the conclusion was there reached that, as between the original parties to the instrument, the act of May 15 was a valid enactment and cured the defective acknowledgment. In the Fugman case, on page 179, it was said: “In this case the owners of the homestead estate attempted to convey it in conformity with the statute, but failed because the officer was disabled, by personal interest, to take the acknowledgment. In case the homestead estate should be extinguished by abandonment or surrender the trust deed would become operative. There was, in fact, an acknowledgment, which was illegal only on account of the personal interest of the officer, and this disability the legislature might remove as between the parties to the instrument.” We see no reason for receding from the doctrine thus announced. The decree of the superior court will therefore be affirmed. Decree affirmed.